Case 2:19-cv-09776-MCA-MAH Document 2 Filed 04/15/19 Page 1 of 1 PageID: 23

                          UNITED STATES DISTRICT COURT
                           for the District of New Jersey [LIVE]
                                        Newark, NJ


 MORRIS COUNTY BOARD OF CHOSEN
 FREEHOLDERS
                                                         Plaintiff,
 v.                                                                   Case No.:
                                                                      2:19−cv−09776

 FREEDOM FROM RELIGION FOUNDATION, et
 al.
                                     Defendant.
 Dear MORRIS COUNTY BOARD OF CHOSEN FREEHOLDERS:
    The complaint in the above−captioned matter was received by the Clerk's office. Your
 submission was not accompanied by the filing fee of $350 as required by 28 U.S.C. § 1914
 and the administrative fee of $50 as required by item 14 of the District Court
 Miscellaneous Fee Schedule, for a total of $400. A complaint cannot be processed unless
 the filing fee is paid. The Clerk has marked your submission as received.
    If you are unable to pay the $400, you should submit an application to proceed in forma
 pauperis. An application to proceed in forma pauperis can be found at
 http://www.njd.uscourts.gov/sites/njd/files/forms/AO_239.pdf.
    Within 21 days of the date of entry of this letter, either remit the proper fee or submit a
 completed and signed in forma pauperis application. If the proper fee or in forma pauperis
 application is not submitted in 21 days, the complaint will be deemed withdrawn and the
 Court shall close the file in this matter without further notice.




                                                 Very truly yours,
                                                 William T. Walsh, Clerk
                                                 By Deputy Clerk, jr
